Citation Nr: 9918963	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
to include as due to exposure to Agent Orange.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1997 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO) which denied service connection for 
peripheral neuropathy. 

The Board notes that the veteran's substantive appeal 
statement dated in November 1998 includes references to post-
traumatic stress disorder and an enlarged prostate.  
Significantly, however, no issues pertaining to those 
disorders have been developed or certified for appellate 
review.  Accordingly, the Board refers those issues to the RO 
for any appropriate action.


FINDING OF FACT

The veteran has not presented any competent evidence that he 
has peripheral neuropathy.


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy to 
include as due to exposure to Agent Orange is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for peripheral neuropathy.  
He asserts that he developed the disorder as a result of 
exposure to Agent Orange during service.  He states that he 
experiences numbness, tingling and spasms in his fingers and 
toes.  He also states that he previously reported these 
symptoms in connection with a claim that he filed in 1978.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as an organic neurological disorder is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection for a disorder claimed as due to exposure 
to Agent Orange may be established by the use of presumptions 
or on a direct basis.  See 38 U.S.C.A. §§ 1110, 1116 (West 
1991); 38 C.F.R. §§ 3.303(d), 3.307(a)(6), 3.309(e) & Note 2 
(1998).  Compare Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (a radiogenic disease not listed in the presumptive 
service connection provisions precludes service connection on 
a presumptive basis, but does not preclude service connection 
on a direct basis).  The list of presumptive disabilities 
includes acute and subacute peripheral neuropathy which is 
defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) & Note 
2 (1998).  The presumption of service connection applies to 
acute or subacute peripheral neuropathy which becomes 
manifest to a degree of 10 percent or more within a year of 
last exposure to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of inservice herbicide 
exposure applies only in cases where a veteran both served in 
the Republic of Vietnam during the designated time period and 
subsequently developed one of the diseases listed in 38 
C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. App. 164, 168 
(1999).  Therefore, if a claimant is unable to utilize the 
presumptive provisions of the applicable regulation to 
establish service connection, he must provide evidence that 
he:  (1) was exposed to Agent Orange in service; and (2) that 
his peripheral neuropathy is related to such exposure.

However, in reviewing any claim for VA benefits, the initial 
question is whether the claim is well grounded.  The 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well-grounded."  See 38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1991).  If not, the claim must be denied 
and there is no further duty to assist the appellant with the 
development of evidence pertaining to that claim.  See 38 
U.S.C.A. § 5107(a) (West 1991).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same provision if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and there is 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board has noted that the veteran's service medical 
records do not contain any references to peripheral 
neuropathy.  The report of a medical history given by the 
veteran for the purpose of his separation from service does 
not contain any mention of peripheral neuropathy.  The report 
of a medical examination conducted at that time shows that 
neurological evaluation was normal   

There is also no post-service medical evidence of the 
presence of peripheral neuropathy.  The veteran filed a claim 
for pension in January 1979, but the only disability that he 
listed was a disorder of the back.  Although a record from 
the Palmyra Park Hospital dated in January 1978 shows that 
the veteran complained that his right leg went to sleep and 
examination revealed sensory loss over the lateral aspect of 
both thighs, the only diagnosis was probable herniated lower 
lumbar disc.  A subsequent January 1978 myelogram revealed a 
large central and right L4-L5 defect, and the veteran 
subsequently underwent removal of the herniated disc in 
February 1978.

Similarly, the report of a neurological examination conducted 
by the VA in April 1979 also does not contain any mention of 
peripheral neuropathy.  The only diagnosis was postoperative 
herniated nucleus pulposus with laminectomy, lumbar, 
residuals, moderately severe, with degenerative arthritis.

More recent records are also negative for references to 
peripheral neuropathy.  For example, a record from Affiliated 
Internists dated in November 1993 shows that the veteran was 
seen for a prostate disorder, but the record contains no 
mention of peripheral neuropathy.  A record from Affiliated 
Internists dated in December 1996 shows that the veteran was 
treated for shoulder pain, but again peripheral neuropathy 
was not mentioned.  A record from University Internists that 
is undated and was received in June 1997 shows that 
neurologic examination was negative for sensory deficits.  

Thus, the available medical evidence shows that the veteran 
does not have peripheral neuropathy.  Without an objective 
diagnosis of a current disability, the claim is not well 
grounded under the criteria set forth by the Court in either 
Caluza or Savage.  The Board notes that the veteran has 
expressed his own opinion that he has peripheral neuropathy 
which is related to service.  The appellant's opinion, 
however, is not sufficient to support the claim in the 
absence of competent medical opinion.  Lay persons are not 
competent to offer medical opinions.  See Ruiz v. Gober, 10 
Vet. App. 352, 356 (1997); Grivois v. Brown, 6 Vet. App. 136 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In summary, there is no competent evidence that the veteran 
currently has peripheral neuropathy.  A service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
Board concludes that the claim for service connection for 
peripheral neuropathy is not well grounded.

Inasmuch as the claim for service connection is not well 
grounded, the VA is under no duty to assist the appellant in 
developing the facts pertinent to the claim.  See Epps v. 
Gober, 126 F.3d at 1468.  Furthermore, the Board is aware of 
no circumstances in this matter that would put the VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well ground the appellant's claim.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  
As the veteran has not presented a well-grounded claim, the 
duty to assist the veteran, to include providing a VA 
examination or obtaining an independent medical expert 
opinion does not arise.  See Slater v. Brown, 9 Vet. App. 240 
(1996); Franzen v. Brown, 9 Vet. App. 235 (1996).


ORDER

Service connection for peripheral neuropathy to include as 
due to exposure to Agent Orange is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

